Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 22, each recite a request “for a mobile app for downloading the mobile app”. This language appears ungrammatical and unnecessarily repetitive. It is unclear if the claim is merely reciting a download request, or if the request for an app “for downloading” is intended to further narrow the scope in some manner.	In order to perform a complete examination, the Examiner assumes the claim intends to specify a request “for downloading a mobile app”.
	Regarding claim 20, said claim further limits parent claim 19, parent claim 19 reciting a request “for downloading” an app. However, claim 20 recites that the downloading request “is triggered” when the app is either “launched” or “received”. It is unclear how an app being Regarding claim 21, the claim suffers from limitations similar to claim 20 via recitation that the app being requested for download be a “pre-provisioned”, “stock” or “default” app. Each of these options appear to recite that the app is already present on the device when the app is requested for download.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi (US-9769671-B1) in view of Netbiscuits (NETBISCUITS GMBH: "Device Detection", 31 March 2014 (2014-03-31), pages 1 - 5, XP055292800, Retrieved from the Internet: URL:http://web.archive.org/web/20150913044642/http://www.netbiscuits.com/wp- content/uploads/2014/04/Netbiscuits-Device-Detection-Technical-Overview.pdf>).
	Regarding claim 1, Obaidi shows a method of determining that a subject electronic device is counterfeit, the method comprising:	receiving a request from the subject device over a communications network (Fig. 3, step 302);	determine properties of the subject electronic device by retrieving from the subject electronic device actual values of a plurality of attributes of the subject electronic device from memory of the subject electronic device by the performing of one or more operations (Fig. 3, step 304);	receiving the actual values of the plurality of attributes (Fig. 3, step 304 and col. 7 lines 5-10);	retrieving from a device property store reference values of the plurality of attributes (Fig. 3, step 306); and	determining that the subject device is counterfeit when at least one of the actual values of the plurality of attributes is different to the reference value of that attribute (Fig. 3, step 308, col. 3 lines 6-12 and col. 7 lines 53-60).	Obaidi does not show in response to the request, delivering computer executable code to the subject electronic device, which the computer executable code when executed by the  in response to the request, delivering computer executable code to the subject electronic device, which the computer executable code when executed by the subject electronic device determines properties of the subject electronic device (pg. 2, steps 3-4); and 	receiving the actual values of the plurality of attributes from the computer executable code (pg. 2, step 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device verification techniques of Obaidi with the additional information gathering enabled by Netbiscuits’ code delivery in order to determine additional device properties, improving the ability to differentiate fake devices from authentic devices (suggested in Obaidi, col. 3 lines 2 – 8).	Regarding claim 2, Obaidi in view of Netbiscuits further show wherein the request is for access to a resource of the communications network.
Regarding claim 3, Obaidi in view of Netbiscuits further show wherein the request is for a specified web page component.
Regarding claim 4, Obaidi in view of Netbiscuits further show wherein the plurality of attributes are retrieved from the memory by the computer executable code for a module, the module including: an applications module; an operating system module; or a hardware module; or a combination thereof.
Regarding claim 5, Obaidi in view of Netbiscuits further show wherein the computer executable code is the specified web page component, the specified web page component for rendering by a browser of the subject electronic device in order to perform the one or more executable operations to determine the properties of the subject electronic device.
Regarding claim 8, Obaidi in view of Netbiscuits further show which further comprises the subject electronic device having a device type of a plurality of device types, wherein reference values of the plurality of attributes are for the device type of the subject communication device (Obaidi, col. 3 lines 1-15 and Netbisuits, pg. 4, right column, discussing device vendor, OS, and OS version).
Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Obaidi in view of Netbiscuits as applied to claim 1 above, further in view of Mahaffey (US-20170339178-A1).
	Regarding claim 6, Obaidi in view of Netbiscuits show wherein the computer executable code is an executable by an operating system of the subject electronic device (Netbiscuits, showing delivery of JavaScript code).	Obaidi in view of Netbiscuits does not show where the code is an application.	Mahaffey shows wherein the computer executable code is an application executable by an operating system of the subject electronic device ([104-105,109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Obaidi in view of Netbiscuits with the app use of Mahaffey in order to utilize a common, well-understood and user accepted way of delivery executable code to devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Obaidi in view of Netbiscuits as applied to claim 1 above, further in view of Sama (US-20110099480-A1).
	Regarding claim 7, Obaidi in view of Netbiscuits show wherein the computer executable code comprises first instructions executable by a processor of the subject electronic device to retrieve one or more actual values stored by the subject electronic device (Obaidi, col. 6 lines 42-44, col. 7 lines 54-58, col. 8 lines 10-14).	Obaidi in view of Netbiscuits does not show second instructions executable by the subject electronic device to test a component of the subject electronic device to determine an actual value representative of performance of the component.	Sama shows second instructions executable by the subject electronic device to test a component of the subject electronic device to determine an actual value representative of performance of the component ([28-29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Obaidi in view of Netbiscuits with the testing of Sama in order to further increase the amount of device information gathered, thus enabling better understanding of the device and thus more accurate device determination.
	
Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi in view of Netbiscuits as applied to claim 1 above, further in view of Hussain (US-10248782-B2).
	Regarding claim 9, Obaidi in view of Netbiscuits show claim 1.	Obaidi in view of Netbiscuits does not show comparing the actual values to the  comparing the actual values to the reference values to identify a group of attributes for which the actual values and the reference values either do or do not match (col. 2 lines 45-55);	retrieving from the device property store a confidence parameter for each of the reference values of the group of attributes (col. 11 lines 4-38);	determining a confidence score for the subject electronic device by combining the confidence parameters of the reference values of the group of attributes (col. 11 lines 4-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Obaidi in view of Netbiscuits with the evaluation and weighing suggested by Hussain in order to make more accurate device determination based on the information gathered.
	Regarding claim 10, Obaidi in view of Netbiscuits and Hussain further show  comparing the confidence score to a threshold (Hussain, col. 11 line 65 – col. 12 line 16); and	said determining being in response to the comparison (Hussain, col. 11 line 65 – col. 12 line 16).	
Regarding claim 11, Obaidi in view of Netbiscuits and Hussain further show wherein the confidence score is further determined by applying a weighting to each of the confidence parameters and by combining the confidence parameters based on the applied weightings, the applied weightings retrieved from the device property store (Hussain, col. 11 lines 38-58).

Claims 12 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi in view of Netbiscuits as applied to claim 1 above, further in view of Caldwell (US-20140099928-A1).
	Regarding claim 12, Obaidi in view of Netbiscuits show claim 1.	Obaidi in view of Netbiscuits does not show receiving identity information representing the identity of the subject electronic device; and 	selecting the reference values of the plurality of attributes based on the identity information.	Caldwell shows receiving identity information representing the identity of the subject electronic device ([43] showing utilizing the IMEI and TAC information); and 	selecting the reference values of the plurality of attributes based on the identity information (e.g., particular capabilities and whether they are or are not supported; [43]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device detection techniques of Obaidi in view of Netbiscuits with the device matching of Caldwell in order to better utilize the IMEI data gathered by Obaidi in view of Netbiscuits, thus furthering the resultant detection capabilities.
Regarding claim 13, Obaidi in view of Netbiscuits and Caldwell further show wherein receiving the identity information comprises the request received from the subject electronic device including the identity information (Obaidi, col. 2 lines 48-49).
	Regarding claim 14, Obaidi in view of Netbiscuits and Caldwell further show wherein the identity information is a portion of an Hypertext Transfer Protocol (HTTP) header of the request (Netbiscuits, pg. 5).
	Regarding claim 15, Obaidi in view of Netbiscuits and Caldwell further show wherein the portion is a User-Agent string (Netbiscuits, pg. 5).
	Regarding claim 16, Obaidi in view of Netbiscuits and Caldwell further show wherein receiving the identity information comprises receiving the identity information from a mobile network of the communications network via which the subject electronic device sends the request (Obaidi, col. 2 lines 50-54 and col. 6 lines 58-62).
	Regarding claim 17, Obaidi in view of Netbiscuits and Caldwell further show wherein the identity information is an International Mobile Station Equipment Identity, IMEI, or Type Allocation Code, TAC, of the subject device (Obaidi, col. 2 lines 44-48, and Caldwell, [43]).

Claims 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi in view of Netbiscuits and Schulz (US-20140081876-A1).
	Regarding claim 19, Obaidi shows a method of determining that a subject electronic device is counterfeit, which method comprises: 	receiving a request from the subject device (Fig. 3 step 302); 	determine properties of the subject electronic device by retrieving from the subject  configuring a component associated with the requested content, the component being computer executable code (pg. 2, step 3), and 	sending the computer executable code to the subject electronic device (pg. 2, step  5), which the computer executable code when executed by the subject electronic device determines properties of the subject electronic device (pg.2, steps 4-5), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device verification techniques of Obaidi with the additional information gathering enabled by Netbiscuits’ code delivery in order to determine additional device properties, improving the ability to differentiate fake devices from authentic devices (suggested in Obaidi, col. 3 lines 2 – 8).	Obaidi in view of Netbiscuits do not show where the request is for a mobile app for downloading the mobile app to the subject electronic device.	Schulz shows where the request is for a mobile app for downloading the mobile app to the subject electronic device ([46]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content delivery techniques of Obaidi in view of Netbiscuits with the app support of Schultz in order to utilize a well-known and user accepted mechanism for delivering code to devices.
	Regarding claim 20, Obaidi in view of Netbiscuits and Schulz show wherein receiving the request is triggered when the subject electronic device launches the mobile app residing on the subject electronic device or when the mobile app is received by subject electronic device (Schulz, [46]).
	Regarding claim 21, Obaidi in view of Netbiscuits and Schulz wherein the mobile app residing on the subject electronic device comprises at least one of: a pre-provisioned app (Schulz, [46]); a stock app; or a default app.
Regarding claim 22, the limitations of said claim are addressed in the analysis of claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Vendrow (US-20100130172-A1), showing fraud prevention techniques, including use of device property databases and confidence-based comparisons ([65,60]). 	Kamada (US-20100130254-A1), showing common mechanisms for apps to be placed on mobile devices ([2]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442